Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 03/23/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 03/23/2020, has been accepted for examination. 

Claim Objections
Claims 13-14 are objected because of the following informalities: unclear and lack of antecedent basis.  Examples of some unclear, inexact or verbose terms used in these claims are: with respect to claim13, “space groups p2, p2mm, p2mg, p2gg, and c2mm”; with respect to 14, “space groups p1, pm, pg, and cm”.  Appropriate correction is required.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light propagation unit”, “diffraction grating unit” in various claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected because of the following informalities: unclear, not describe clearly in the specification.  Examples of some unclear, inexact or verbose terms used in these claims are: with respect to claim13, “space groups p2, p2mm, p2mg, p2gg, and c2mm”; with respect to 14, “space groups p1, pm, pg, and cm”.  Appropriate correction is required.   








Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess, Jr. et al. (5,082,629).

Regarding claims 1 and 17, Burgess discloses an optical density measuring apparatus (figs. 1 and 5) for measuring density of a gas or a liquid to be measured, the optical density measuring apparatus/ optical waveguide for use in an optical density measuring apparatus for measuring density of a gas or a liquid to be measured, the optical waveguide (claim 17) comprising: 
a light source (1) capable of irradiating light into a core layer central or innermost part of waveguide (7)  (col. 6, lines 56-col. 7, line 9); 
is a single wavelength detector or linear array detector for spectral acquisition (2) capable of receiving light propagated through the core layer the central or innermost part of waveguide (7); and 
an optical waveguide (7); wherein the optical waveguide (7) comprises: 
a substrate (6); and 
the core layer the central or innermost part of waveguide (7) comprising a light propagation unit is included in the central or innermost part of waveguide (7) and/or is the area between the first diffraction grating unit/incoupling (4) and the second diffraction grating unit/outcoupling (5) located at the ends in the extending direction and a first diffraction grating unit incoupling diffraction grating (4) configured to receive the light from the light source (1) and guide the light to the light propagation unit the central or innermost part of waveguide (7), the light propagation unit the central or innermost part of waveguide (7) implicitly comprising a propagation channel capable of propagating light in an extending direction of the light propagation unit the central or innermost part of waveguide (7) as can be seen in drawing (fig. 1); 
wherein the first diffraction grating unit the incoupling diffraction grating (4) is disposed near to and facing a light-emitting surface of the light source (1); and 
wherein the first diffraction grating unit the incoupling diffraction grating (4) comprises a plurality of first diffraction gratings, and at least two first diffraction gratings among the plurality of first diffraction gratings are configured to receive light emitted from a same light-emitting surface of the light source (1), as can be seen in drawing (fig. 1).

For the purposes of clarity, the structure recited in claim 17 is symmetrical to the structure of measuring apparatus recited in claim 1, as such, the apparatus claim 17 is rejected above as being anticipated by Burgess.
As to claims 2 and 18, Burgess also discloses wherein a spectrum yielded by combining a selected wavelength spectrum of each of the first diffraction gratings the incoupling diffraction grating (4) is unimodal/having or involving one mode/monomode (col. 6, lines 56-col. 7, line 9).
As to claim 3, Burgess further discloses wherein the core layer the central or innermost part of waveguide (7) further comprises a second diffraction grating unit outcoupling diffraction grating (5) configured to take in light from the light propagation unit that is included in the central or innermost part of waveguide (7) and/or is the area between the first diffraction grating unit/incoupling (4) and the second diffraction grating unit/outcoupling (5) located at the ends in the extending direction and output the light to the detector the single wavelength detector or linear array detector for spectral acquisition (2), 
the second diffraction grating unit the outcoupling diffraction grating (5) implicitly comprising one or more second diffraction gratings; and 
wherein the light propagation unit that is included in the central or innermost part of waveguide (7) and/or is the area between the first diffraction grating unit/incoupling (4) and the second diffraction grating unit/outcoupling (5) located at the ends in the extending direction comprises at least one linear propagation channel configured to take in light received by one of the first diffraction gratings included in the incoupling diffraction grating (4), propagate the light, and guide the light to one of the one or more second diffraction gratings included in the outcoupling diffraction grating (4).
As to claim 4, Burgess also discloses wherein the core layer the central or innermost part of waveguide (7) further comprises a second diffraction grating unit included in the outcoupling diffraction grating (5) configured to take in light from the light propagation unit that is included in the central or innermost part of waveguide (7) and/or is the area between the first diffraction grating unit/incoupling (4) and the second diffraction grating unit/outcoupling (5) located at the ends in the extending direction and output the light to the detector the single wavelength detector or linear array detector for spectral acquisition (2); and 
Burgess further discloses a structure that is implementing limitations such as, 
wherein the light propagation unit that is included in the central or innermost part of waveguide (7) and/or is the area between the first diffraction grating unit/incoupling (4) and the second diffraction grating unit/outcoupling (5) located at the ends in the extending direction comprises at least one branched propagation channel comprising a linear portion positioned in a central region of the branched propagation channel, a plurality of first diffraction grating incoupling diffraction grating (4) side portions configured to take in the light received by the plurality of first diffraction gratings, a converging portion where propagation channels converge from the plurality of first diffraction grating included in the incoupling diffraction grating (4) side portions to the linear portion, and a second diffraction grating included in the outcoupling diffraction grating (5) side portion configured to guide light propagated the outcoupling diffraction grating (5), as can be seen in drawing (fig. 1).
As to claim 5, Burgess further discloses wherein the second diffraction grating unit the outcoupling diffraction grating (5) is disposed near to and facing the detector the single wavelength detector or linear array detector for spectral acquisition (2).
As to claim 6, Burgess also discloses a structure that is implementing limitations such as, wherein a structure of the second diffraction grating unit the outcoupling diffraction grating (5) is identical to a structure of the first diffraction grating unit the incoupling diffraction grating (4) or is a modification to a structure of the first diffraction grating unit the incoupling diffraction grating (4) (col. 6, lines 56-col. 7, line 9).






 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess, Jr. et al. (5,082,629).

incoupling diffraction grating (4) include optical element(s) that divides(disperses) light and/or optical component with a periodic structure that splits and diffracts light into several beams that is functionally equivalent to the plurality of first diffraction gratings, as can be seen in drawing (fig. 1).
Burgess fail to teach the constructional changes in the apparatus/device of claims 1 and 17, as that claimed by Applicants claims 7-9 and 19-20, such as wherein at least one first diffraction grating among the plurality of first diffraction gratings has a maximum diffraction grating length of 20 λ or less, where λ represents an average wavelength of light in a vacuum (claims 7 and 19); wherein at least one first diffraction grating among the plurality of first diffraction gratings has a maximum diffraction grating length of 10 λ or less, where λ represents an average wavelength of light in a vacuum (claim 8); wherein at least one first diffraction grating among the plurality of first diffraction gratings has a maximum diffraction grating length of 5 λ or less, where λ represents an average wavelength of light in a vacuum (claim 9); wherein the first diffraction grating unit comprises four or more of the first diffraction gratings (claim 10); wherein the plurality of first diffraction gratings in the first diffraction grating unit are arranged periodically in plan view of the optical waveguide (claims 11 and 20); wherein at least two first diffraction gratings among the plurality of first diffraction gratings in the first diffraction grating unit are connected to the light propagation unit in opposite directions in plan view of the optical waveguide (claim 12); wherein an arrangement of the plurality of first diffraction gratings in the first diffraction grating unit in plan view of and wherein a ratio of a total area of the first diffraction gratings covered by the light-emitting surface of the light source to an area of the light-emitting surface is 60% or more (claim 16).
However, even though, Burgess fail to teach the slight constructional changes in the device of claim 1, as that claimed by Applicants claims 7-16 and 19-20, the constructional changes are considered obvious, in view of Burgess teaches diffraction grating include(s) optical element(s) that divides(disperses) light and/or optical component with a periodic structure. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Burgess as desired appropriate in order to accurately splits and diffracts light into several beams travelling in as desired direction(s).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Burgess with various diffraction grating length as desired appropriate such as in the manner set forth in applicant’s claims, in view of the teaching of Burgess diffraction grating include(s) optical element(s) that divides(disperses) light and/or optical component with a periodic structure in order to accurately splits and diffracts light into several beams travelling in as desired direction(s) at any suitable distance/length or at a sufficient 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art an optical density measuring apparatus for measuring density of a gas or a liquid to be measured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886